Case 20-10343-LSS   Doc 1023   Filed 07/16/20   Page 1 of 3
Case 20-10343-LSS   Doc 1023   Filed 07/16/20   Page 2 of 3




                    EXHIBIT A
                                    Case 20-10343-LSS                       Doc 1023                  Filed 07/16/20                  Page 3 of 3
                                                                                      Exhibit B
                                                                                  Landlords Service List
                                                                                Served as set forth below

Description                         Name                                                               Address                           Email                   Method of Service
Unclaimed Property-Property Owner   Dheera Limited Company LLC   Po Box 16387                             Fort Worth, TX 76162-0387                              First Class Mail
Unclaimed Property-Property Owner   Dheera Limited Company LLC   PO Box 1647                              Hurst, TX 76053-1647                                   First Class Mail
Unclaimed Property-Property Owner   Dheera Limited Company LLC                                                                           DHEERALIMITED@ATT.NET   Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                       Page 1 of 1
